 

Exhibit 10.11

 

THIRD AMENDMENT TO LOAN AGREEMENT

 

THIS THIRD AMENDMENT TO LOAN AGREEMENT (this “Amendment”) is entered into as of
November 8, 2017 and effective as of June 30, 2017, by and among WELLS FARGO
BANK, NATIONAL ASSOCIATION, not individually but solely in its capacity as: (i)
trustee for the holders of J.P. Morgan Chase Commercial Mortgage Securities
Trust 2015-SGP, Commercial Mortgage Pass-Through Certificates, Series 2015-SGP
(as successor-in-interest to JPMorgan Chase Bank, National Association, a
national banking association (“JPM”), in its capacity as an originating lender);
and (ii) collateral agent for JPM and H/2 SO III Funding I LLC, a Delaware
limited liability company (“H/2 SO III”, and collectively with JPM, as co-
lenders (together with their respective successors and assigns, the
“Co-Lenders”) pursuant to the Co-Lender Agreement dated as of July 7, 2015 (as
amended from time to time, the “Co-Lender Agreement”) (together with its
successors and assigns, including any party that acquires the Property by
foreclosure, conveyance in lieu of foreclosure or similar transaction and any
subsequent owner of the Property, “Lender”), and SERITAGE SRC FINANCE LLC and
SERITAGE KMT FINANCE LLC, each a Delaware limited liability company
(individually and/or collectively, as the context may require, “Borrower”) and
amends that certain Loan Agreement, dated as of July 7, 2015, by and between
Lender and Borrower (as amended by that certain Omnibus Amendment dated as of
September 28, 2015 and that certain Second Amendment to Loan Agreement dated as
of November 8, 2016, the “Loan Agreement”). Capitalized terms used herein and
not otherwise defined shall have the meanings given such terms in the Loan
Agreement.

 

WHEREAS, Borrower has requested that Future Advance Lender fund the entire
undrawn portion of the Future Advance Amount into the Redevelopment Reserve
Account pursuant to Section 1.7(e) of the Loan Agreement (the “Final Advance”);
and

 

WHEREAS, after giving effect to the Final Advance, Lender and Borrower have
memorialize the increase in the Allocated Loan Amounts of certain of the
Properties as provided herein.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows, effective
from and after the date hereof:

 

1.Definitions.

 

 

(a)

The following definition in the Loan Agreement is hereby amended and restated in
its entirety as follows:

 

“Allocated Loan Amount” means, with respect to each Property, the portion of the
Loan Amount allocated to such Property as set forth in the column titled
“Separation Transaction Closing” on Schedule B, as modified by Schedule B-1 of
the Third Amendment to Loan Agreement.

 

 

(b)

The following new definition is hereby added to the “Definitions” section of the
Existing Loan Agreement in appropriate alphabetical order:

“Third Amendment to Loan Agreement” means that certain Third Amendment to Loan
Agreement, dated as of June 30, 2017, by and among Borrower and Lender.

 

1

--------------------------------------------------------------------------------

 

2.Schedules.

 

 

(a)

The Allocated Loan Amounts of the Properties listed on Schedule B-1 hereto
hereby amend the Allocated Loan Amounts of such Properties set forth in the
column titled “Separation Transaction Closing” on Schedule B to the Loan
Agreement.

 

 

(b)

Schedule R to the Loan Agreement is hereby amended and restated in its entirety
by Schedule R to this Amendment.

 

3.Governing Law.  This Amendment shall be governed by and construed and
interpreted in accordance with the laws of the State of New York.

 

4.Successors and Assigns. This Amendment shall be binding upon the parties
hereto and their respective successors and assigns.

 

5.Effect of Amendment. Borrower hereby acknowledges and agrees that (i) all of
the terms and conditions of the Loan Documents, as modified by this Amendment,
are hereby ratified and confirmed in all respects and shall remain in full force
and effect in accordance with their terms, (ii) all references to the Loan
Agreement in any Loan Document shall, from and after the execution and delivery
of this Amendment, be deemed a reference to the Loan Agreement as amended hereby
and as hereafter amended, modified or extended from time to time.

 

6.Miscellaneous. This Amendment may be executed in any number of counterparts,
each of which when so executed and delivered shall be an original, but all of
which shall constitute one and the same instrument. Copies of originals,
including copies delivered by facsimile, pdf or other electronic means, shall
have the same import and effect as original counterparts and shall be valid,
enforceable and binding for the purposes of this Amendment.

 

7.Mezzanine Lender Consent. Wells Fargo Bank, National Association, not
individually but solely in its capacity as trustee for holders of J.P. Morgan
Chase Commercial Mortgage Securities Trust 2015-SGP MZ, Commercial Mezzanine
Pass-Through Certificates, Series 2015-SGP MZ (together with its successors and
assigns, “Mezzanine Lender”) hereby executes this Amendment in order to consent
to this Amendment and agrees that the Lender shall be entitled to rely upon the
consent contained herein as satisfying any notice and consent obligations under
the Intercreditor Agreement between the Lender and the Mezzanine Lender.

 

[Signatures appear on following page.]

 

2

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their  duly  authorized representatives, all as of  the day and year
first above written.

 

LENDER:

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, NOT INDIVIDUALLY BUT SOLELY IN ITS
CAPACITY AS (i) AS TRUSTEE FOR THE HOLDERS OF J.P. MORGAN CHASE COMMERCIAL
MORTGAGE SECURITIES TRUST 2015-SGP, COMMERCIAL MORTGAGE PASS­ THROUGH
CERTIFICATES, SERIES 2015- SGP and (ii) AS COLLATERAL AGENT FOR THE CO-LENDERS
UNDER THE CO-LENDER AGREEMENT

 

By: Strategic Asset Services LLC, as Primary

Servicer

 

By:

/s/ Chris Stallsworth

 

Name:

Chris Stallsworth

 

Title:

Authorized Signatory

 

By:

/s/ Michael Carp

 

Name:

Michael Carp

 

Title:

Authorized Signatory

[Signatures continue on next page.]

 

 



Third Amendment  to Loan Agreement

23769508 5.BUSINESS

--------------------------------------------------------------------------------

 

ACKNOWLEDGED AND AGREED:

 

JV PLEDGOR:

 

SERITAGE GS HOLDINGS LLC,

a Delaware limited liability company

 

By:

/s/ Matthew Fernand

 

Name:

Matthew Fernand

 

Title:

Vice President

 

SERITAGE SPS HOLDINGS LLC,

a Delaware limited liability company

 

By:

/s/ Matthew Fernand

 

Name:

Matthew Fernand

 

Title:

Vice President

 

SERITAGE MS HOLDINGS LLC,

a Delaware limited liability company

 

By:

/s/ Matthew Fernand

 

Name:

Matthew Fernand

 

Title:

Vice President

 

 

 



Third Amendment to Loan Agreement

--------------------------------------------------------------------------------

 

ACKNOWLEDGED AND AGREED:

 

GUARANTOR:

 

SERITAGE GROWTH PROPERTIES,

a Maryland real estate investment trust

 

By:

/s/ Matthew Fernand

 

Name:

Matthew Fernand

 

Title:

EVP & General Counsel

 

SERITAGE GROWTH PROPERTIES, L.P.,

a Delaware limited partnership

 

By:

Seritage Growth Properties,

its general partner

 

 

By:

/s/ Matthew Fernand

 

Name:

Matthew Fernand

 

Title:

EVP & General Counsel

 

 



Third Amendment to Loan Agreement

--------------------------------------------------------------------------------

 

BORROWER

 

SERITAGE SRC FINANCE LLC,

a Delaware limited liability company

 

By:

/s/ Matthew Fernand

 

Name:

Matthew Fernand

 

Title:

Vice President

 

SERITAGE KMT FINANCE LLC,

a Delaware limited liability company

 

By:

/s/ Matthew Fernand

 

Name:

Matthew Fernand

 

Title:

Vice President

[Signatures continue on next page.]

 

 



Third Amendment to Loan Agreement

23769508.5.BUSINESS

--------------------------------------------------------------------------------

 

ACKNOWLEDGED AND AGREED:

 

MEZZANINE BORROWERS:

 

SERITAGE SRC MEZZANINE FINANCE LLC,

a Delaware limited liability company

 

By:

/s/ Matthew Fernand

 

Name:

Matthew Fernand

 

Title:

Vice President

 

SERITAGE KMT MEZZANINE FINANCE LLC,

a Delaware limited liability company

 

By:

/s/ Matthew Fernand

 

Name:

Matthew Fernand

 

Title:

Vice President

 

ACKNOWLEDGED AND AGREED:

MEZZANINE LENDER:

WELLS FARGO BANK, NATIONAL ASSOCIATION, NOT INDIVIDUALLY BUT SOLELY IN ITS
CAPACITY AS TRUSTEE FOR THE HOLDERS OF J.P. MORGAN CHASE COMMERCIAL MORTGAGE
SECURITIES TRUST 2015-SGP MZ, COMMERCIAL MORTGAGE PASS-THROUGH CERTIFICATES,
SERIES 2015-SGP MZ

 

By: Strategic Asset Services LLC, as Primary Servicer

 

By:

/s/ Chris Stallsworth

 

Name:

Chris Stallsworth

 

Title:

Authorized Signatory

 

By:

/s/ Michael Carp

 

Name:

Michael Carp

 

Title:

Authorized Signatory

 

Third Amendment to Loan Agreement